JUSTICE HOWERTON delivered the opinion of the court: Defendant was convicted of unlawful possession of a weapon by a felon. He asserts on appeal that his attorney was ineffective for failing to make a timely motion to suppress evidence. We affirm. Defendant returned home after several hours of drinking. He went into his house, accused his wife of being with another man, beat her with his fists, a CB antenna, and a shotgun, and then went to sleep. His wife, leaving her two children behind, escaped out a window and ran to a neighbor, who took her to the police. The police notified the sheriff that a woman had been beaten with a shotgun and that two children remained in the home. Armed with no warrant, the sheriff and some other officers went to the home looking for “a man with a gun and *** two small children.” When they arrived, defendant met them at the door and the sheriff arrested and handcuffed defendant on the porch and then took him inside, where the officers searched for the children and the shotgun. They found the two children and, after a brief search, found the shotgun leaning against the wall behind the bedroom door. Defendant then asked for a shirt and shoes and was allowed to go into the bedroom where the shotgun was found. Later that morning the sheriff’s investigator got defendant’s wife’s consent to conduct a second search of the house, which revealed a box of shotgun shells.  After trial had begun defendant moved to suppress the shotgun. The State argued in opposition that a motion to suppress was to be made before trial and, therefore, was untimely. (See Ill. Rev. Stat. 1989, ch. 38, par. 114 — 12(c) (a motion to suppress is to be made before trial unless the opportunity did not exist or the defendant was not aware of the grounds for making the motion).) Defendant asserted that because the signed consent form did not indicate when consent was given, he believed defendant’s wife consented before the first search and, therefore, did not know until after the trial started that there were two searches. The circuit court, after hearing evidence on the motion, ruled that the motion was untimely. (Ill. Rev. Stat. 1989, ch. 38, par. 114 — 12(c).) No ruling was rendered on whether the shotgun should have otherwise been suppressed.  Defendant asserts that his attorney’s failure to move to suppress the shotgun before trial was ineffective assistance of counsel. We disagree. Counsel is constitutionally ineffective when his or her performance is deficient and “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” (Strickland v. Washington (1984), 466 U.S. 668, 694, 80 L. Ed. 2d 674, 698, 104 S. Ct. 2052, 2068.) We believe that, under these facts, a reasonable attorney, with minimal investigation, would have filed a timely motion to suppress the shotgun before trial, and therefore, we find that counsel’s performance was deficient. We next address whether but for counsel’s deficiency the outcome of the trial would have been different, i.e., if counsel would have filed a timely motion, would the court have granted it and, if so, would defendant have been convicted. Here, the police officers, having already arrested defendant and found the two children, went into defendant’s bedroom, a place they had no lawful right to be, and searched for and found the shotgun before defendant asked to go into his bedroom and get dressed. This was an unlawful search, for it was not conducted incident to arrest (People v. Hansen (1980), 90 Ill. App. 3d 407, 413 N.E.2d 103), it was not based on exigent circumstances (People v. Elders (1978), 63 Ill. App. 3d 554, 380 N.E.2d 10), and the shotgun was not found in plain view. (People v. Testa (1984), 125 Ill. App. 3d 1039, 466 N.E.2d 1126.) Therefore, we believe a timely motion would have been granted. Nevertheless, we believe defendant still would have been convicted. Defendant was charged with unlawful possession of a weapon. Defendant’s wife testified that defendant brought a shotgun into the house, and that defendant came home one night and beat her with it. Her testimony was uncontradicted and supported by photographs showing the injuries sustained from the beating. It is not necessary for the shotgun to have been admitted into evidence in order to uphold this conviction. (In re Ephriam (1978), 60 Ill. App. 3d 848, 377 N.E.2d 49; People v. Ortiz (1973), 18 Ill. App. 3d 431, 305 N.E.2d 418; People v. Herrera (1972), 6 Ill. App. 3d 898, 287 N.E.2d 87; People v. Halley (1971), 131 Ill. App. 2d 1070, 268 N.E.2d 449.) Regardless of whether the shotgun was suppressed, the testimony of defendant’s wife was sufficient to convict the defendant. The circuit court is affirmed. Affirmed. HARRISON, J., concurs.